Ladd, J.
3 Appellee’s counsel contends that the judgment is for. costs only, and, as the costs are less than $100, no appeal lies. It certainly means more than the costs to* the defendant to have it stand of record as the judgment of the court that he “be reprimanded.” lie has a right to have that judgment reviewed in this court.
(dissenting). — I think the judgment in this case no more in legal effect than a dismissal of the proceeding and the taxation of the costs to the wrong party. The judgment for costs, being for less than $100, is not appeal-able. Matters of reproof or reprimand are exclusively within the discretion of the court administering them, and can form no part of a legal judgment in any case. For these reasons, the appeal should be dismissed.